Moore, J.
The plaintiff sued to recover for two assessments which it was claimed were due from defendant upon two policies of insurance which had been issued in her name. The case was tried before the judge without a jury. He rendered judgment in favor of the plaintiff in the sum of $14.37. The case is brought here by writ of error.
A number of defenses were interposed in the court below, and a good many questions are argued in this court. The disposition of a preliminary question must, however, dispose of the case. No objection was made, and no exception taken, to the admission of testimony. At the conclusion of the testimony a motion was made to dismiss the case. No request was made for special findings of fact and law by the judge. He took the motion under advisement, and later rendered the judgment before stated. No exceptions were taken to the rendition of judgment. No special findings of fact and law; have been made. The record does not comply with Circuit Court Rule 26. There is nothing in this court to review. See the many cases cited in the note to the rule.
Judgment is affirmed.
Blair, C. J., and Grant, Montgomery, and Mc-Alvay, JJ., concurred.